                         UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION

RIKI PAUL JOHNSON,                            )
                                              )
                      Plaintiff,              )
                                              )   Case No. 3:18-cv-565
vs.                                           )
                                              )
                                              )
ASHLEY ELIZABETH FLIEHR a/k/a                 )
CHARLOTTE FLAIR; RICHARD                      )
MORGAN FLIEHR a/k/a RIC FLAIR;                )
BRIAN SHIELDS; and WORLD                      )
WRESTLING ENTERTAINMENT, INC.                 )
                                              )
                      Defendants.


                                    NOTICE OF REMOVAL

       Defendant World Wrestling Entertainment, Inc. (“WWE”) respectfully submits this

Notice of Removal (the “Notice”) and requests that the action docketed as Case Number 18 CVS

19522 in the General Court of Justice, Superior Court Division, Mecklenburg County, North

Carolina (the “State Court Action”) be removed from that Court to the United States District

Court for the Western District of North Carolina, Charlotte Division. As grounds for removal,

WWE states as follows:

                                   TIMELINESS OF REMOVAL

       1.      On September 23, 2018, Plaintiff filed the State Court Action in the General

Court of Justice, Superior Court Division, Mecklenburg County, North Carolina, docketed as

Case Number 18 CVS 19522.

       2.      On October 12, 2018, WWE received a copy of the Complaint, but has not been

served with the Summons and Complaint at the time of this removal. Removal is timely under




            Case 3:18-cv-00565-GCM Document 1 Filed 10/17/18 Page 1 of 6
28 U.S.C. § 1446(b)(1) because WWE has filed this Notice “within 30 days after receipt by the

defendant, through service or otherwise, of a copy of the initial pleading.”

        3.      A copy of the Complaint, as received by WWE, in the State Court Action is

attached as Exhibit A.

                                   DIVERSITY JURISDICTION

        4.      Pursuant to 28 U.S.C. § 1441(a), removal of an action filed in state court is proper

in “any civil action brought in a State court of which the district courts of the United States have

original jurisdiction.”

        5.      This Court has original jurisdiction of this action under 28 U.S.C. § 1332(a),

which provides, “[t]he district courts shall have original jurisdiction of all civil actions where the

matter in controversy exceeds the sum or value of $75,000, exclusive of interest and costs, and is

between . . . citizens of different states.”

        6.      The amount in controversy in this action exceeds $75,000, exclusive of interest

and costs. Plaintiff’s Complaint demands $5,500,000 in damages, consisting of $500,000 in

alleged actual damages and $5,000,000 in alleged punitive damages. See Ex. A. “A party’s

good faith allegation on the amount in controversy generally will be sufficient to establish that

the amount in controversy requirement of § 1332 is met.” Fairfield Resorts, Inc. v. Fairfield

Mountains Prop. Owners Ass’n, Inc., No. 1:06-CV-191, 2006 WL 1801547, at *1 (W.D.N.C.

June 28, 2006).

        7.      Complete diversity exists between Plaintiff and Defendants, as Plaintiff is a

citizen of the State of New Jersey and none of the defendants are New Jersey citizens.

       8.       Defendant WWE is incorporated under the laws of the State of Delaware, with its

principal place of business in the State of Connecticut.




             Case 3:18-cv-00565-GCM Document 1 Filed 10/17/18 Page 2 of 6
       9.      Defendant Brian Shields is a citizen of the State of New York.

       10.     Defendant Ashley Elizabeth Fliehr is a citizen of the State of North Carolina.

       11.     Defendant Richard Morgan Fliehr is a citizen of the State of North Carolina.

       12.     Removal is not prohibited by the plain language of 28 U.S.C. § 1441(b)(2). The

“forum defendant rule” prohibits the removal of a case to federal court where the sole basis of

removal is under 28 U.S.C. § 1332(a) and “any of the parties in interest properly joined and

served as defendants is a citizen of the State in which the action is brought.” 28 U.S.C. §

1441(b)(2) (emphasis added). This statutory prohibition against removal by a forum resident

defendant is not triggered because there has not been service on the resident defendants.

       13.     Applying the plain language meaning of Section 1441(b)(2), North Carolina

district courts have held that the forum defendant must be served at the time the notice of

removal is filed for the “forum defendant rule” to apply. See Chace v. Bryant, No. 4:10-CV-85-

H, 2010 WL 4496800, at *2 (E.D.N.C. Nov. 1, 2010) (“The plain language of Section 1441(b)

‘implies that a diverse but resident defendant who has not been served may be ignored in

determining removability.’ . . . Therefore, 28 U.S.C. § 1441(b) does not apply to bar removal of

this action.”) (quoting 14B Wright & Miller § 3723, at 784 (4th ed. 2009)); see also Annese v.

Diversey, Inc., No. 3:17-CV-00005-GCM, 2017 WL 2378808, at *2 (W.D.N.C. June 1, 2017)

(“Defendants [forum defendants] were not ‘properly joined and served’ when they filed the

Notice of Removal and were therefore not subject to the forum defendant rule.”).

       14.     The language of the statute is unambiguous. Congress plainly intended to require

service of the complaint to trigger the prohibition of removal by a forum resident defendant.




            Case 3:18-cv-00565-GCM Document 1 Filed 10/17/18 Page 3 of 6
          15.    To date, Plaintiff has not served the forum defendants, Ashley Elizabeth Fliehr

and Richard Fliehr. Accordingly, the forum defendant rule does not apply to bar removal of this

action.

          16.    To date, no other Defendant has been properly joined and served in this action.

As such, it is not necessary for any other Defendant to consent to the removal of this action

pursuant to 28 U.S.C. § 1446(b)(2)(A).

                                               VENUE

          17.    Venue is proper in this Court under 28 U.S.C. § 1441(a) because the United States

District Court for the Western District of North Carolina, Charlotte Division, is the federal

judicial district embracing the Superior Court of Mecklenburg County, North Carolina, in which

the State Court Action was originally filed.

                             SERVICE AND FILING OF NOTICES

          18.    In accordance with 28 U.S.C. § 1446(d), a copy of this Notice is being filed with

the Clerk of Court for the Superior Court of Mecklenburg County, North Carolina, together with

a Notice of Filing Notice of Removal.

          19.    In accordance with 28 U.S.C. § 1446(d), a copy of this Notice, together with a

copy of the Notice of Filing Notice of Removal, is being served on Plaintiff.

          WHEREFORE, because this Court has jurisdiction over this action as set forth above,

and because Defendant WWE has complied with the applicable procedures for removal specified

in § 1446, removal is appropriate; and Defendant WWE respectfully requests that this action be

placed upon the docket of the Court for further proceedings, as though it had originally been

instituted in this Court.




            Case 3:18-cv-00565-GCM Document 1 Filed 10/17/18 Page 4 of 6
Dated: October 17, 2018                  Respectfully submitted,

                                         /s/ John H. Culver III
                                         John H. Culver III
                                         NC Bar No. 17849
                                         K&L GATES LLP
                                         Hearst Tower, 47th Floor
                                         214 North Tryon Street
                                         Charlotte, NC 28202
                                         Phone: 704.331.7453
                                         Fax: 704.353-3753
                                         john.culver@klgates.com




         Case 3:18-cv-00565-GCM Document 1 Filed 10/17/18 Page 5 of 6
                                CERTIFICATE OF SERVICE

       I hereby certify that on October 17, 2018, I served a true and correct copy of the
foregoing Notice of Removal via U.S. First Class, postage prepaid, upon the following:

                              Riki Paul Johnson
                              404 Navesink Ave.
                              Atlantic Highlands, NJ 07716.




                                                     /s/ John H. Culver III _____




          Case 3:18-cv-00565-GCM Document 1 Filed 10/17/18 Page 6 of 6
